DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Information Disclosure Statement (IDS)
3.	The IDS submitted on 06/23/22 was filed after the mailing date of the Allowance on 04/12/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Reason for Allowance
4.	Paulus (US 7,676,210 B2) teaches programmable gain amplifiers (Figure 1, Blocks 30 and 35) with a calibration and correction subsystem (Figure 1, Block 55). De Ruijter (US 8,615,213 B2) teaches a controller (Figure 1, Block 170) with a direct current filter (Figure 1, Block 150). Husted (US 8,295,404 B1) teaches direct current offset (Figure 3, Block 330) with an adder (Figure 3, Block 335). Berliner (US 2004/0203470 A1) teaches distance measurements in a zero-intermediate frequency (Figure 2). However, regarding claims 1 and 11, prior art of record fails to disclose the digital circuit path is configured to generate an estimate of an offset in each of the plurality of digital samples and to store in a storage element corresponding to the active setting, a compensation value based on the estimate of the offset. With regard to claim 19, prior art of record fails to disclose compensating digital in-phase samples with an in-phase compensation value corresponding to an active setting of an analog signal path, compensating digital quadrature samples with a quadrature compensation value corresponding to the active setting of the analog signal path.
	Therefore, regarding claims 1-21 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633